ANDREWS, Presiding Judge,
dissenting.
The contract for home security services between Velma Veasley and Monitronics International, Inc. contains a valid and enforceable limitation of liability clause which limits Monitronics’s liability to $250 for the personal injury tort damages awarded by the jury in this case. The trial court erred by ruling that the clause is unconscionable, void, and against public policy, and by refusing to enforce the clause as a limit against the $8,640,000 judgment entered against Monitronics. Applying a different rationale, the majority opinion erroneously concludes that the limitation of liability clause is unenforceable because the clause is not sufficiently explicit or prominent compared to other portions of the contract. Because thfe limitation of liability clause is valid and enforceable, this case should be remanded to the trial court in Case No. A13A0090 with directions that the clause be enforced; that the judgment amount of $8,640,000 be vacated; and that the amount of the judgment entered against Monitronics be reduced to $250. On condition that Monitronics accepts the judgment against it in the amount of $250, the judgment should stand affirmed.
Otherwise, the judgment should be reversed and a new trial awarded in Case No. A13A0090 because the trial court erroneously refused to give Monitronics’s requested jury instruction on the defense of assumption of the risk. The majority opinion erroneously concludes that no assumption of the risk instruction was required because Veasley lacked “specific knowledge” that an intruder was in the house. To the contrary, the circumstantial evidence that Veasley *149knew an intruder was present, yet chose to stay in the house, was more than sufficient to require the trial court to give the requested instruction.
For these reasons, I respectfully dissent.
1. Under the home security system services contract at issue, Veasley paid $49 for “sale and installation” of the security system and agreed to pay $29.95 per month for monitoring services. Veasley entered into the contract in 1998 with Tel-Star Alarms, Inc., which assigned the contract to Monitronics. On the front of the contract signed by Veasley appears the statement:
Terms and conditions of this Purchase agreement appear on the back of this document. Read them before you sign it.
The back of the contract is set out in 13 numbered paragraphs, each paragraph starting with a description of its contents set forth in bold type. The relevant portions of the paragraphs provide as follows:
Paragraph 4 provides:
4. WARRANTY LIMITATIONS AND EXCLUSIONS — Subscriber acknowledges that [Monitronics] is not an insurer and that all payments hereunder are based solely on the value of the System and service, as set forth herein, and are unrelated to the value of Subscriber’s premises and possessions. Subscriber alone is responsible for purchasing any desired insurance. [MONITRONICS] HEREBY LIMITS THE DURATION OF ALL IMPLIED WARRANTIES TO ONE YEAR FROM THE DATE OF INSTALLATION OF THE SYSTEM. FURTHER, [MONITRONICS] MAKES NO WARRANTY OF GUARANTEE (INCLUDING ANYIMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE) THAT THE EQUIPMENT OR SERVICES SUPPLIED WILL AVERT OR PREVENT OCCURRENCES OR THE CONSEQUENCES THEREFROM WHICH THE SYSTEM OR SERVICE IS DESIGNED TO DETECT OR AVERT.
Paragraph 5 provides:
5. DAMAGES — Subscriber acknowledges that it is impracticable and extremely difficult to fix the actual damages, if any, that might proximately result to Subscriber from either [Monitronics’s] failure to perform any of the *150obligations under this agreement or the failure of the System to properly operate because of among other things:
(a) the uncertain amount or value of property belonging to the Subscriber or others and kept on the premises which maybe lost, stolen, destroyed, damaged or otherwise affected by Occurrences which the System or service is designed to detect or avert,
(b) the uncertainty of the response time of any police or fire department, should the police or fire department be dispatched as a result of a signal being received or an audible device sounding,
(c) the inability to ascertain what portion, if any, of any loss would be proximately caused by [Monitronics’s] failure to perform or by failure of its equipment to operate,
(d) the nature of the service to be performed by [Monitronics],
(e) the police or fire department or other organization to which the connection may be made or an alarm signal may be transmitted may invoke the provisions hereof against any claims by the Subscriber or by others due to any failure of such organization. Subscriber therefore agrees that if [Monitronics] should be found liable for loss or damages caused by a failure of [Monitronics] to perform any of its obligations under this agreement (including but not limited to installation, maintenance, monitoring or service or the failure of the System or equipment in any respect whatsoever), [Monitronics’s] total liability shall be limited to $250.00. This liability shall be exclusive, and the provisions of this section shall apply to any loss or damage, regardless of cause, which results directly or indirectly from [Monitronics’s] performance or non-performance of the obligations imposed under this Agreement or under law or from any negligence of the part of [Monitronics], its agents, employees or assigns. EXCEPT FORTHEDAMAGESDESCRIBED IN THIS SECTION, [MONITRONICS] SHALLNOT BE LIABLE TO PURCHASER FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES. Some states do not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion may not apply to you.
*151The provisions in the contract between Veasley and Monitronics plainly show a reasoned agreement to limit damages to $250 resulting directly or indirectly from Monitronics’s performance or nonperformance of obligations imposed under the contract, or under law, or from any negligence of its agents or employees related to the contract.59 The agreement to limit damages is based on a recognition that the agreed cost of the monthly monitoring fee ($29.95) is based on the value of the service rather than the nature of the occurrences the system is designed to detect or prevent and the risk of damages if those occurrences are not detected or prevented. Moreover, the parties agreed that no guarantee can be made that the system will detect or prevent the occurrences; and that, if damages occur, the amount is unpredictable and responsibility is difficult to assign. An agreement to limit damages on this basis facilitates the provision of home security services for an affordable price. Especially given the competitive market for home security systems, the limitation of liability clause violates no public policy and is valid and enforceable.
It is the paramount public policy of this state that courts will not lightly interfere with the freedom of parties to contract. A contracting party may waive or renounce that which the law has established in his or her favor, when it does not thereby injure others or affect the public interest. Exculpatory clauses in Georgia are valid and binding, and are not void as against public policy when a business relieves itself from its own negligence.
Neighborhood Assistance Corp. of America v. Dixon, 265 Ga. App. 255, 256 (593 SE2d 717) (2004). “As a general rule[,] a party may contract away liability to the other party for the consequences of his own *152negligence without contravening public policy, except when such an agreement is prohibited by statute.” Lanier At McEver, L.P. v. Planners and Engineers Collaborative, Inc., 284 Ga. 204, 205 (663 SE2d 240) (2008); compare Peck v. Rollins Protective Services, Inc., 189 Ga. App. 381 (375 SE2d 494) (1988) (contract clause limiting liability for negligent acts does not serve to limit liability for wilful and wanton conduct). There is no statute which prohibited Monitronics from limiting the consequences of its negligence to $250. Compare former OCGA § 13-8-2 (contracts contravening public policy). We reached this conclusion in a security system case in West Side Loan Office v. Electro-Protective Corp., 167 Ga. App. 520 (306 SE2d 686) (1983), where Electro-Protective (EPC), which provided burglar alarm systems, was sued by its customer for breach of contract and negligence based on the system’s failure. The contract under which EPC provided the system stated: “EPC is not assuming responsibility for any losses which may occur even if due to EPC’s negligent performance or failure to perform any obligation under this Agreement.” Id. (punctuation omitted). We held that the parties were free to contract to limit their rights and duties so long as no public policy was violated, and that “a party may exempt himself by contract from liability to the other party for injuries caused by negligence, and the agreement is not void for contravening public policy.” Id. (citation and punctuation omitted). Applying these principles, we found that “[t]he exculpatory clause here is not contrary to public policy and bars appellant’s breach of contract and negligence claims.” Id.; Stefan Jewelers, Inc. v. Electro-Protective Corp., 161 Ga. App. 385 (288 SE2d 667) (1982) (exculpatory clause in contract for burglar alarm system was not unconscionable and not void as against public policy). Moreover, limitation of liability clauses in home security system contracts are commonly found valid and enforceable by other courts. See Marjorie A. Shields, Validity, Construction and Application of Exculpatory and Limitation of Liability Clauses in Burglary, Fire, and Other Home and Business Monitoring Service Contracts, 36 ALR6th 305 (2008). Accordingly, the trial court erred when it refused to enforce the limitation of liability clause on the basis that it was unconscionable or that it violated public policy.
There is no basis to invalidate the clause limiting liability for damages, as the majority opinion does, on a finding that the clause is not sufficiently explicit or prominent compared to other portions of the contract. First, the front side of the contract specifically refers to the terms and conditions on the back of the contract and states: “Read them before you sign it.” Second, on the back of the contract, the clause limiting liability for damages is contained in paragraph 5 which is captioned in bold type with the word “DAMAGES.” Third, *153all of the subparagraphs (a) through (e) in the damages paragraph are set apart from all of the other words on the page by being prominently indented — the only indented wording on the page. Fourth, and most importantly, subparagraph (e), which sets forth the clause limiting liability for damages to $250, concludes with a sentence in all bold type which specifically refers to and emphasizes the limitation of damages clause. That sentence states: “EXCEPT FOR THE DAMAGES DESCRIBED IN THIS SECTION, [MONITRONICS] SHALL NOT BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES.” This sentence alone is sufficient to satisfy any requirement that “[provisions severely restricting remedies act as exculpatory clauses and therefore should be explicit, prominent, clear and unambiguous.” Imaging Systems Intl., Inc. v. Magnetic Resonance Plus, Inc., 227 Ga. App. 641, 644-645 (490 SE2d 124) (1997).
2. The trial court committed reversible error by refusing Monitronics’s request to give the pattern jury charge on the defense of assumption of the risk.
The record shows that Veasley was attacked by an intruder hiding inside her house. There was persuasive circumstantial evidence that Veasley knew an intruder was in her house before she was attacked, yet she remained in the house despite having an opportunity to leave. This evidence was sufficient to require that the trial court give Monitronics’s requested jury instruction on the defense that Veasley assumed the risk of the attack.
Veasley gave the following testimony relevant to this issue: Veasley lived alone in her house. Before Veasley opened the door to enter her house, the alarm system installed at the house triggered, and she heard the siren go off inside the house. It was undisputed that Veasley’s alarm system had a motion sensor inside the house. Nevertheless, Veasley entered the house, and turned off the alarm. Veasley then received a telephone call from Monitronics in response to the alarm during which the Monitronics representative speculated that the alarm sounded because the door she entered did not have an alarm delay. Veasley knew this was incorrect because the door did have a delay, and she knew that “something was wrong.” At that point, Veasley called and left a phone message for her sister that “something is not right.” Veasley then went to her bedroom, where she saw that her bed “looked like someone had sat on it,” and where she also saw a cell phone and a bottle of tequila which she knew did not belong to her and she had not left there. Veasley admitted that, after seeing the bed, the cell phone, and the bottle of tequila, she was concerned and knew that something was not right. Nevertheless, Veasley stayed in the house, went to the kitchen to make a sandwich, *154did some paperwork, and took a shower, after which the intruder came out of hiding and attacked her.
The affirmative defense of assumption of the risk bars recovery when it is established that a plaintiff, without coercion of circumstances, chooses a course of action with full knowledge of its danger and while exercising a free choice as to whether to engage in the act or not. In Georgia, a defendant asserting an assumption of the risk defense must establish that the plaintiff (1) had actual knowledge of the danger; (2) understood and appreciated the risks associated with such danger; and (3) voluntarily exposed himself to those risks.
Muldovan v. McEachern, 271 Ga. 805, 807-808 (523 SE2d 566) (1999) (citations and punctuation omitted). The knowledge that a plaintiff who assumes the risk must possess is both actual and subjective knowledge “of the specific, particular risk of harm associated with the activity or condition that proximately causes injury.” Vaughn v. Pleasent, 266 Ga. 862, 864 (471 SE2d 866) (1996). “In the vast majority of cases, the plaintiff’s consent to assume the risk is not express but rather is implied by his or her conduct.” Teems v. Bates, 300 Ga. App. 70, 73 (684 SE2d 662) (2009). In other words, evidence sufficient to support a jury charge on the defense of assumption of the risk may be established by circumstantial evidence from which the jury can reasonably infer that the elements of the defense have been established. Id. at 72; Boyce v. Gregory Poole Equip. Co., 269 Ga. App. 891 (605 SE2d 384) (2004) (circumstantial evidence may raise jury issue as to assumption of the risk). It follows that, even though assumption of the risk requires evidence that the plaintiff had subjective knowledge of the particular risk of harm, a jury is not compelled to accept a plaintiff’s testimony that he was unaware of the particular risk of harm when there is circumstantial evidence sufficient to support a reasonable inference that he was aware. In the present case, before Veasley entered the house in which she lived alone, she heard the alarm triggered inside, then entered the house and discovered that her bed had been disturbed, and further discovered that a cell phone and a bottle of tequila were in her bedroom that she did not put there and did not belong to her. This was persuasive circumstantial evidence from which the jury could have reasonably inferred that Veasley knew of the particular risk of being harmed by an intruder in her house, yet stayed in the house and assumed the risk of the attack.
*155“A charge on a given subject is justified if there is even slight evidence from which a jury could infer a conclusion regarding that subject.” Hendley v. Evans, 319 Ga. App. 310, 311 (734 SE2d 548) (2012) (citation and punctuation omitted). “Atrial court must instruct a jury on the law as to every controlling, material, substantial and vital issue in the case.” Duffield v. Chui, 314 Ga. App. 214-215 (723 SE2d 506) (2012) (citation and punctuation omitted). And “[w]here it fails to give the benefit of a theory of the defense which is sustained by the evidence a new trial must be granted.” Berger v. Plantation Pipeline Co., 121 Ga. App. 362, 364 (173 SE2d 741) (1970) (citation and punctuation omitted). “The failure to charge on a properly asserted and legally cognizable theory of [defense], whether requested or not, or attention be called to it or not, is harmful as a matter of law.” Duffield, 314 Ga. App. at 215 (citation and punctuation omitted); Fowler v. Gorrell, 148 Ga. App. 573, 577 (251 SE2d 819) (1978) (failure to charge on theory of the defense sustained by the evidence requires new trial).
Based on the evidence presented in the case, Monitronics requested that the trial court give the pattern jury instruction on the law of assumption of the risk:
When a person knowingly and voluntarily takes a risk of physical injury, the danger of which is so obvious that the act of taking such risk, in and of itself, amounts to a failure to exercise ordinary care for one’s own safety, that person cannot hold another liable for injuries proximately caused by such action even though the injuries may be in part attributable to the negligence of the other person.
Council of Superior Court Judges, Suggested Pattern Jury Instructions, Vol. I, Civil Cases, Torts; Assumption of Risk, § 60.130 (2010). This instruction was a correct statement of the applicable law, adjusted to the evidence, and the trial court committed reversible error by refusing to give it.
3. The majority opinion does not address Veasley’s cross-appeal in Case No. A13A0091. In the cross-appeal, Veasley contends that, in the event of a new trial, this Court should address the trial court’s allegedly erroneous ruling that the only basis for tort liability was extra-contractual duties assumed by Monitronics. See n. 59, supra. To the extent the trial court so ruled, the record shows that Veasley sought the ruling and acquiesced in it during the trial. “A party may not complain on appeal of a ruling that he contributed to or acquiesced in by his own action, trial strategy, or conduct.” Holcomb v. State, 268 Ga. 100, 103 (485 SE2d 192) (1997).
*156Decided July 16, 2013
Carlock, Copeland & Stair, Thomas S. Carlock, Renee Y. Little, Charles M. McDaniel, Jr., Heather H. Miller, Holland & Knight, Laurie W. Daniel, Leland H. Kynes, for appellant.
Bondurant, Mixson& Elmore, NaveenRamachandrappa, Michael B. Terry, Michael L. Neff, Darryl D. Adams, Timothy S. Peagler, for appellee.

 The trial court found that the monitoring provisions in the contract were narrowly written, and that the only “response” required by contract after Monitronics received and analyzed the signal from Veasley’s house was the “dispatch of proper authorities” as set forth in the contract. Accordingly, the negligence claim was tried to the jury on the basis that, when Monitronics contacted Veasley by phone, it assumed an extra-contractual duty, and, having assumed this duty, Monitronics could be held liable for negligence if it acted unreasonably, made Veasley’s situation worse by increasing the danger, misled Veasley into the belief that the danger was removed, or deprived Veasley of the possibility of help from other sources. Lau’s Corp. v. Haskins, 261 Ga. 491, 495, n. 2 (405 SE2d 474) (1991). This was a theory of liability based on duties similar to those set forth in Restatement (Second) of Torts § 323. The broad provisions of the limitation of liability clause in the contract are effective to limit liability for negligence under this theory. See Steiner Corp. v. American District Telegraph, 683 P2d 435, 439-440 (Idaho 1984) (limitation of liability provision in fire alarm system contract was sufficiently broad to limit liability on a negligence claim under Restatement (Second) of Torts § 323 related to the contract).